Title: From Benjamin Franklin to Gourlade & Moylan, 8 March 1781
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentn,
Passy, March 8. 1781
I received yours of the 2d. Instant, relating to a Passport for the 198 Cases of Musket Barrels. Inclos’d I send you what has already pass’d on the Subject of the same Parcel of Arms, which I apprehend will make any farther Application to Ministry unnecessary. I suppose too that Mr Williams may have in his Possession some Copy of the general Orders mentioned by M. le Marquis de Castries. Nevertheless, if your Officers desire a more particular Order or Authority, I have no doubt of procuring it. I have the honour to be Gentlemen—
Messrs Gourlade & Moylan
